 

Exhibit 10.5

 



EXECUTION VERSION

 

DFP HEALTHCARE ACQUISITIONS CORP.

780 Third Avenue

New York, NY 10017

March 10, 2020

 

DFP Sponsor LLC

780 Third Avenue

New York, NY 10017

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and among DFP Healthcare
Acquisitions Corp. (the “Company”) and DFP Sponsor LLC (the “Sponsor”), dated as
of the date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the The Nasdaq Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1.                  The Sponsor shall make available, or cause to be made
available, to the Company, at 780 Third Avenue, New York, NY 10017 (or any
successor location), office space and secretarial and administrative services as
may be reasonably required by the Company. In exchange therefor, the Company
shall pay the Sponsor $10,000 per month on the Listing Date and continuing
monthly thereafter until the Termination Date; and

 

2.                   The Sponsor hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind as a result of, or
arising out of, this Agreement (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this Agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

[Signature Page Follows]

 



 

 

 

  Very truly yours,       DFP HEALTHCARE ACQUISITIONS CORP.         By: /s/
Steven Hochberg     Name: Steven Hochberg     Title:  Chief Executive Officer  
   

 

AGREED AND ACCEPTED BY:

 

DFP SPONSOR LLC    

 

By: /s/ Lawrence Atinsky     Name: Lawrence Atinsky     Title: Manager   

 

[Signature Page to Administrative Services Agreement]



 



 

 